 AUDUBON HEALTH CARE CENTERAudubon Health Care Center and United LaborUnions, Local 100. Case 15-CA-822025 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 December 1982 Administrative LawJudge Philip P. McLeod issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord light of the exceptions and brief and has de-cided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderonly to the extent consistent herewith.The judge found that the Respondent dischargedemployees Maggie Craft, Regina Rocker, InezBoykin, Zelda Railey, and Julia Boutte because oftheir concerted attempts to air mutual complaintsto Respondent about working conditions at its fa-cility and that, by doing so, the Respondent violat-ed Section 8(a)(1) of the Act. We disagree. Ratherwe find that the alleged discriminatees were en-gaged in a partial strike and therefore their activi-ties were not protected and their discharges werelawful.Briefly, the credited facts are as follows: Re-spondent operates a nursing home in New Orleans.The facility is divided into three patient care sta-tions. Craft, Rocker, Boykin, Railey, and Boutteworked in Station 3 as nurses aides. Station 3 isunder the overall direction of Supervisor YvonnePfiffner.During the 2- or 3-week period preceding I June1981, employees complained at different times tothen Director of Nurses Lou Gaspard2and Super-visor Pfiffner about working conditions at Re-spondent's facility. Among the complaints raisedwas the problem of working short; i.e., workingwith less than a full complement of aides such thatthe aides were required to handle more patients.3I Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.At the time of the hearing Gaspard held the position of adminstratorand trainer.This situation apparently usually arose because one or more aides didnot work when scheduled to do so.On I June 1981 Gatlin, one of the seven nursesaides assigned to work in station 3 on the 3 to 11p.m. shift, left work at 4:30 p.m. because she wasnot feeling well. After she left, at least four nursesaides, including Boutte, Railey, Boykin, and JaneyHarvey, without receiving any specific directionsto do so helped cover the section left open byGatlin while continuing to cover their own sec-tions. They did so through dinner. After dinner,the nurses aides cleaned up, and each took care ofthe patients in her own section. In addition, Bouttetook care of the open section and its patients.When finished, aides Boutte, Railey, Boykins,Rocker, and perhaps others took a break. Duringthe break, the nurses aides decided they were notgoing to work in the open section. They conveyedtheir decision to the LPN on duty, Barbara Brooks,and, according to Brooks, requested to speak toGaspard. Brooks relayed the aides' demands toPfiffner, who, in turn, told Brooks to divide theopen section among the remaining nurses aides.Brooks conveyed Pfiffner's assignment to the aides,but was again told they were not going to work inthe open section.Upon being informed by Brooks that the aidesrefused to do their assignments in the open section,Pfiffner walked over to where the aides werestanding and told them to return to work. Craft,however, informed Pfiffner that the aides were notgoing to work in the open section and that she wasonly going to take care of the patients in her ownsection. Boykin then told Pfiffner that she toowould only take care of the patients in her section.Pfiffner then asked the aides if one of them wouldhelp her put one of the patients from the open sec-tion to bed. Harvey agreed to help.Thereafter, Pfiffner contacted Gaspard by phoneto inform him of the situation. Several of the aidesand Brooks, the LPN, also spoke with Gaspard onthe phone. At the end of the conversation, Gaspardtold Brooks that, if the aides would not go towork, she should "Fire them, get rid of them" andthat he would be at the facility in a few minutes.Brooks passed on Gaspard's message to the aideswho responded they were going to wait for Ga-spard. While they waited, the aides returned totheir normally assigned sections to put patients tobed for the night.Gaspard arrived at the facility at approximately9:30 p.m. There he met with Brooks and the aidesat the nurses desk at Station 3. Pfiffner also joinedthe group, bringing with her the reprimands whichshe had prepared after her initial telephone conver-sation with Gaspard. At that time the nurses aidesaired their grievances including those concerninghaving to "work short." Gaspard told the employ-268 NLRB No. 14135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees to "either go back to work or get your tailsout." An argument ensued among those presentover, inter alia, Gaspard's demand that the aidesleave the facility. At one point, Gaspard walkedaway and returned with the employees' timecards.Gaspard then laid the timecards on the table anddirected employees to either return to work orpunch out. Craft responded, "We don't want to gohome. We just want to talk to you about workingconditions." Gaspard then told the employees oncemore to punch out and go home. The aides thenjust stood there, without making any movementtoward either returning to work or leaving. Ga-spard left and telephoned the police.Gaspard returned accompanied by two police-men. The employees told the police what had tran-spired and that they wanted to talk to Gaspardabout these matters. After some discussion overwhether the employees were being fired, Gaspardfired the employees. Upon being told by the policethat they would have to leave Respondent's facili-ty, the employees did so.Later, a hospital administrator, White, met withall the alleged discriminatees to discuss the eventsof that evening. Thereafter, by letters dated 11June 1981, White notified the employees that heconcurred with their discharge by Gaspard on IJune.DiscussionA concerted stoppage of work by employees isnot protected under Section 7 of the Act if it isconducted in an improper manner.4A partialstrike, in which employees refuse to work on cer-tain assigned tasks while accepting pay or while re-maining on the employer's premises is a method ofstriking which is not condoned by the Board.5Thus, employees participating in a partial strike arenot engaged in protected activities.6The judge, while acknowledging that the con-duct of the nurses aides could be viewed as a par-tial strike, rejected that view as too mechanical andsimplistic, concluding that it ignored the day-to-day working realities at the Respondent's facility.In his opinion, working in the open section consti-tuted extra work which the aides were not requiredto perform as part of their normal work duties.Citing Marlene Industries, 255 NLRB 1446 (1981),he found that, because they were willing at alltimes to perform their normal duties, their refusalto perform the extra work did not constitute a par-tial work stoppage and was, consequently, protect-ed by the Act.First National Bank of Omaha, 171 NLRB 1145, 1149 (1968).a First National Bank of Omaha, supra at 1149.6 Honolulu Rapid Transit Co., 110 NLRB 1806 (1954).The judge's factual findings and the record as awhole, however, undermine his finding that cover-ing an open section was extra work and thereforenot a part of the duties of the nurses aides. Al-though working in open sections was only sporadi-cally required of the aides, the judge found thataides have regularly covered sections left open bythe absence of other aides. Whether this coveragefirst developed through the aides acting of theirown volition, as found by the judge, or through as-signment, as claimed by the Respondent, it is clearthat it became a practice so routine that no formalassignment was needed: both the aides and their su-pervisors assumed that the former would cover theopen section. Indeed, the judge found that "thispractice was well known to and accepted as stand-ard practice by Pfiffner." That the aides came todislike the practice (if they ever approved of it),and frequently complained about it, did not make itany the less a practice or a part of their job. In thisregard, the duties and responsibilities involved incovering the open section were the same as thoseentailed in the aides' normal assignments. Only theamount of work that they were required to per-form increased, and that increase was the result ofevents beyond the Respondent's immediate control.In such circumstances, we conclude that workingin a section left open by absenteeism is akin to anunforeseen expansion of the workload rather thanan assignment of a new job duty, as was the situa-tion in Marlene Industries, the case relied on by thejudge.7Having concluded that covering open sectionswas part of the nurses aides' job duties, we findthat the aides were engaged in a partial strike whenthey refused to work in the open section. Thus,they did not completely walk off the job. Nor didthey refuse to perform any of their other dutiesuntil their complaints concerning open section as-signments were resolved. Indeed, the evidence is tothe contrary. While waiting for Gaspard to arriveat the Center, and contemporaneous with their re-fusal to work the open section, they put to bed thepatients in their normally assigned sections. Evenafter Gaspard's arrival they did not extend their re-' In Marlene Industries, the employees, pressers of slacks, refused tocarry out an assignment theretofore never required of them, i.e., to in-spect, without compensation in their production earnings, a full bundle ofslacks for defective pressing in their own work. This change resulted in aloss of compensation for the pressers. Moreover, these employees had en-gaged in similar protests in the past without discipline Thus, unlike thesituation here, the work employees refused to perform in Marlene Indus-tries had never been done in the past by them and was not within thescope of their duties.Chairman Dotson and Member Hunter agrees that Marlene Industries isdistinguishable on its facts from the instant case. However, their agree-ment in this regard should not be construed as indicating agreement withthe ultimate holding of Marlene Industries.136 AUDUBON HEALTH CARE CENTERfusal to cover the open section to their otherduties, but remained willing from all accounts toprovide care for the patients in their own sections.Finally, they refused to leave the premises untiltold to do so by the police.While employees may protest and ultimatelyseek to change any term or condition of their em-ployment by striking or engaging in a work stop-page, the strike or stoppage must be complete, thatis, the employees must withhold all their servicesfrom their employer. They cannot pick and choosethe work they will do or when they will do it.Such conduct constitutes an attempt by the em-ployees to set their own terms and conditions ofemployment in defiance of their employer's author-ity to determine those matters and is unprotected.8Here, employees Craft, Rocker, Boykin, Railey,and Boutte chose to dictate the work they wouldor would not perform when they refused to workin the open section while standing ready to takecare of patients in their own section. By such con-duct they were attempting to usurp Respondent'sprerogative to assign work while expecting to bepaid for the work they remained willing to per-form. Consequently, they were engaged in a partialstrike, their conduct was not protected by the Act,and their discharge for such activity was not un-lawful.We reverse the judge and shall dismiss the com-plaint.ORDERThe complaint is dismissed.C. G. Conn. Ltd. v. NLRB, 108 F.2d 390 (7th Cir. 1939); Vic KoenigChevrolet, 263 NLRB 646 (1982); First National Bank of Omaha, supra at1149.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge: OnJune 29, 1981, a charge was filed in the above-captionedcase against Audubon Health Care Center, herein calledRespondent, by United Labor Unions, Local 100. OnJuly 28, 1981, a complaint and notice of hearing issuedalleging that Respondent violated Section 8(a)(1) of theNational Labor Relations Act by discharging employeesMaggie Craft, Regina Rocker, Inez Boykin, ZeldaRailey, and Julia Boutte because of their participating inprotected concerted activities with each other and withother employees for their mutual aid and protection.In its answer to the complaint, Respondent admittedcertain allegations, including the filing and serving of thecharge, its status as an employer within the meaning ofAct, and the fact that it discharged the individualsnamed above. Respondent denies, however, that thereason for discharging these individuals was because oftheir having engaged in activities protected by the Act,and Respondent denies having engaged in any conductwhich would constitute an unfair labor practice.A trial was held before me on June 10 and 11 and July19, 1982, in New Orleans, Louisiana, at which all partieswere represented and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and tointroduce evidence. At the close of the trial, counsel forthe General Counsel availed himself of the opportunityto argue orally. Thereafter, Respondent filed a brief withme which has been duly considered.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONAudubon Health Care Center, herein called Respond-ent, is a Louisiana corporation which operates a nursinghome in New Orleans. During the past 12 months, a rep-resentative period, Respondent derived gross revenues inexcess of $100,000 and purchased and received goodsand materials valued in excess of $50,000 directly fromentities located inside the State of Louisiana, which enti-ties purchased said goods and materials directly frompoints located outside the State of Louisiana.I find that Respondent is, and has been at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.1. THE UNFAIR LABOR PRACTICESA. Allegations and IssuesCounsel for the General Counsel contends that em-ployees Maggie Craft, Regina Rocker, Inez Boykin,Zelda Railey, and Julia Boutte were discharged by Re-spondent as a result of engaging in a concerted effort toair mutual complaints to Respondent about working con-ditions at its facility. Respondent does not deny that em-ployees engaged in a concerted attempt to air such griev-ances. It argues that the discharge of these individuals re-sulted not from those efforts, but from their having en-gaged in a partial, and thus unprotected, work stoppage,and from their seizing control of Respondent's facilityuntil being evicted by police.B. BackgroundThe employees at Respondent's nursing home workone of three shifts: 7 a.m. to 3 p.m., 3 p.m. to 11 p.m.,and II p.m. to 7 a.m. The facility is divided into threepatient care areas. This case relates to events in station 3on the 3 p.m. to 11 p.m. shift. Patients in station 3 aremostly bed or chair-bound individuals who require con-siderable attention. On the 3 p.m. to II p.m. shift, Station3 is under the overall direction of supervisor YvonnePfiffner. Working under her supervision are one licensedpractical nurse and several nurses aides. Station 3 is sub-divided into seven sections, which is also the normalcomplement of nurses aides. The licensed practical nurse,hereinafter LPN, is responsible for making out the workschedules of nurses aides, giving medication to patients137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere necessary, and providing other assistance wherepossible on the shift. Duties of the nurses aides are toclean patients, change their bedding and clothing, andfeed patients.During the 2- to 3-week period preceding June 1,1981, various employees complained at different times toDirector of Nurses Lou Gaspard' and SupervisorPfiffner about working conditions at Respondent's facili-ty. Gaspard admitted that, during this period, employeescomplained at different times about supplies, equipment,unsanitary conditions, a lack of disposable medical glovesto be worn by aides when cleaning patients, and Ga-spard's lack of communication with employees. About aweek to 10 days prior to June 1, employee Maggie Craftspoke to Gaspard about these and other subjects, includ-ing a shortage of pads and the problem of "workingshort." Pads are used to place under a patient to preventurine and body wastes from being absorbed by beddingmaterial. "Working short" referred to the frequent short-age of aides such that the aides who did report for workwere required to handle more patients. Regarding boththe shortage of pads and "working short," Gaspard toldCraft that Respondent met the minimum standard set bythe State of Louisiana, and Gaspard did not think thatRespondent fell short in its service. Gaspard told Craftthat the pads were a convenience to patients provided atthe expense of Respondent, that Respondent was not re-quired by the State to provide pads, and that severalother nursing homes in New Orleans only provided anundersheet for the patient. Gaspard told Craft that padswere provided so that nurses aides handling the patientswould not have to change the entire bed everytime a pa-tient was changed. Regarding the lack of gloves worn bynurses aides when changing incontinent patients, Ga-spard told Craft that gloves were not required by theState, that Respondent provided them as a convenienceto the nurses aides, that providing them represented acost to Respondent, and that what was really requiredwas good hand washing techniques by aides, not gloves.Problems about working conditions were expressedboth individually and by employees collectively to bothGaspard and Supervisor Pfiffner. Employee Julia Boutte,for example, spoke to Pfiffner about working conditionsat Respondent's facility on two separate occasions, onceabout employees having to "work short" and once aboutemployees not having gloves. Boutte was also presentwhen employee Maggie Craft spoke to Pfiffner on oneoccasion, and on another occasion when Craft and em-ployee Regina Rocker spoke to Gaspard about the lackof pads and about the inadequacy of food served to pa-tients. Gaspard did not perceive any need to take anycorrective action as a result of the complaints, but ratherinformed the complaining employees that Respondentwas meeting its obligations to both patients and employ-ees. 2' At the time of the incident herein on June 1, 1981, Gaspard held theposition of director of nurses. At the time of the trial herein Gaspardheld the position of administrator and trainer.2 Whether or not there was any merit to the employees' complaints,and whether or not Gaspard's response was justifiable and/or reasonableis, of course, irrelevant to this proceeding.C. Events of June 1, 1981On June 1 seven nurses aides assigned to work in sta-tion 3 on the 3 p.m. to 11 p.m. shift reported as sched-uled. At approximately 4:30 p.m., nurses aide Gatlin leftwork because she was not feeling well. After Gatlin left,at least four nurses aides, including Julia Boutte, ZeldaRailey, Inez Boykin, and Janey Harvey helped to coverthe section left open by Gatlin. I credit Railey, Boykin,and LPN Barbara Brooks that these employees providedthis assistance on their own initiative and without beinginstructed or requested to do so either by Brooks orPfiffner. This assistance was provided while the employ-ees remained assigned to cover the section to which theyhad been assigned at the beginning of the shift.3Boutteassisted in the open section by cleaning the patients, sit-ting them up in bed to be fed dinner, bringing themdinner, and feeding patients who needed help. Raileyhelped pass out dinner trays, while Boykin helped byfeeding some of the patients in that section. Followingdinner, Boutte picked up the trays in the open sectionand then returned to her own normally assigned sectionwhere she cleaned patients and then followed the sameroutine she had in the open section. When finished intheir own sections, Boutte, Railey, Boykin, Rocker, andperhaps others took a break.During the break, these employees began to complainamong themselves about the fact that there was an opensection and no substitute employee had been secured tocover it. Boutte told the other aides that she thought thatshe had done enough in the open section, that she hadcleaned and fed the patients, and that she was not goingto go back into that section. The other aides told Bouttethey were not going to work in the open section becausethey had enough to do with their own patients, and theywere tired of working short everytime someone did notcome in or was off for some reason. After the break wasover, these same employees were standing near thenurses station before returning to the sections to whichthey had been assigned at the beginning of the shift. Ac-cording to Railey, who I credit, the aides then had a dis-cussion in which they decided individually and collec-tively they were not going to work in the open section.According to Brooks, one or some of the aides, whoseidentity is not revealed, informed Brooks they were notgoing to work in that open section. According toI In view of my credibility resolution, I find it insignificant whether, insuch circumstances, either Pfiffner or Brooks usually, or on this occasion.posted a new work assignment chart, assigning the remaining aides tocover different areas than those which they had been assigned at the be-ginning of the shift. Considerable testimony was devoted to the questionof whether new work assignment charts were posted under such circum-stances. Gaspard and Pfiffner testified that they were. Nurses aide Crafttestified that she had never seen or heard of such charts being postedwhen the number of aides was reduced due to absences Of all the wit-nesses, I consider Gaspard, Pfiffner, and Craft to be the least trustworthy.Pfiffner being the most unbelievable of the three. Considering all the evi-dence, particularly the testimony of Brooks, who is neither an allegeddiscriminatee nor still employed by Respondent, and whose testimony Iconsider to be the most believable, I conclude that actual practice wasfor any formal division or reassignment of work to be largely ignored byeveryone, including supervision. In fact, employees tended to continue tocover their own normally assigned section and to pitch in as a team andhelp to cover the section left open by the absence.138 AUDUBON HEALTH CARE CENTERBrooks, the aides informed her they were sick and tiredof working under the existing conditions, and theywanted to speak to Mr. Gaspard. They also told Brooksthat on numerous occasions they had filled in under suchcircumstances in order to help out Brooks, but that thiswas one time they were not going to do it. Brooks theninformed Pfiffner of what she had been told by the aides.Pfiffner told Brooks to divide the section among thenurse aides who were there at work. Brooks went to theaides and proceeded to do so, but was again told theywere not going to work in that open section. Brooks re-turned to tell Pfiffner of their position.Pfiffner then went to the nurses desk herself and askedthe aides to get to work. Pfiffner told the aides that, ifthey were not going to do it, she was going to have tocall Gaspard. About that same moment, one of the pa-tients, a Mrs. O'Connell, approached the nurses station inher wheel chair. O'Connell, one of the patients from theopen section, asked Pfiffner and the assembled group ofaides for help in being put to bed. Pfiffner addressed thegroup of aides, asking if one of them would help O'Con-nell.4Aides who were assembled at the nurse's station atthe time included Maggie Craft, Inez Boykin, ZeldaRailey, Regina Rocker, and Julia Boutte. Craft replied toPfiffner's question, telling Pfiffner that the aides were notgoing to work in the open section because they weretired of doing so and that she, Craft, was only going totake care of her own patients, all of whom had diar-rhea.5Boykin then told Pfiffner that she too was justgoing to take care of the patients in her own section.Pfiffner then asked the aides if one of them would atleast help her put O'Connell to bed. One of the aides,Janey Harvey, agreed to do so. Brooks testified crediblythat, after Harvey agreed to help Pfiffner, Pfiffner wentand obtained rubber gloves for her and Harvey to use toclean O'Connell. After obtaining the gloves, and giving apair to Harvey, Pfiffner went into the bathroom whereshe remained until Harvey finished putting O'Connell tobed. When the aides who remained at the nurses stationsaw that Pfiffner had obtained gloves, they became upsetbecause one of their complaints about working condi-tions at Respondent's facility had been that gloves werenot being made available to them.After Harvey finished putting O'Connell to bed,Pfiffner returned to her own office. Although she knewGaspard was out of town, Pfiffner telephoned Gaspard'shome, ostensibly to seek moral support from Mrs. Ga-spard. Mrs. Gaspard informed Pfiffner that Mr. Gaspardhad just arrived home from his trip, and Pfiffner thuswas able to speak to Gaspard. Pfiffner described to Ga-spard what had taken place. Pfiffner concluded her de-scription by telling Gaspard that the aides "were prob-ably not going to do any more work." Gaspard toldPfiffner that if the aides would not volunteer to coverthe open section, then Pfiffner should ask the LPN to4 My conclusion that any formal reassignment of work in station 3 waslargely ignored by everyone, including supervision, is supported byPfiffner's own actions in asking the group at large if someone would helpO'Connell. A regular and formal division of that section would have re-sulted in Pfiffner addressing the aide who has been assigned to O'Con-nell.5 This finding is based on the testimony of Boutte and Boykin, whom Icredit.handle it for Pfiffner. Pfiffner then told Gaspard that shewould transfer him to the nurse in charge, at whichpoint Gaspard spoke to Brooks. Brooks explained the sit-uation to Gaspard. According to Brooks, whom I credit,Gaspard told her to go out and get the nurses aides to goto work, and that if the aides did not want to go out andgo to work for Brooks to write them up and send themhome. While still on the phone with Gaspard, Brooks ad-dressed the aides, informing them that Gaspard wantedthem all to get together and work the open section. Theaides told Brooks they would not do so.6Brooks toldGaspard of their response. Gaspard then asked to speakto one of the employees. Railey got on the phone andspoke to Gaspard.Gaspard asked Railey what was going on. Railey in-formed Gaspard there was an open section, the nursesaides were tired of working open sections, and they werenot going to do it. Railey also told Gaspard that condi-tions were unsanitary because of the lack of gloves foraides to use when changing patients. Gaspard askedRailey if she would work the open section. Railey saidno. Gaspard then told Railey to take her timecard, punchout, and go home. Gaspard told Railey that he wasgoing to come into the home and talk with the aides.Railey returned the phone to Brooks and informed theother aides that Gaspard had said he was coming to thefacility. Gaspard then asked Brooks if she had preparedwritten reprimands for the aides. Brooks informed Ga-spard that Pfiffner was in the process of preparing them.Gaspard told Brooks to again tell the aides to get outthere and go to work. According to Brooks, whom Icredit, Gaspard told Brooks on this occasion that if theaides would not go to work, "Fire them, get rid ofthem."7After she spoke to Gaspard the second time,'This is based on the credited testimony of Zelda Railey.I specifically credit Brooks that in this telephone conversation Oa-spard spoke of "firing" the aides. I do not credit Gaspard's denial. Nordo I credit Pfiffner's denial of Brooks' testimony based on Pfiffner's as-sertion that she listened in on the conversation between Gaspard andBrooks. This credibility resolution in favor of Brooks is based largely onthe demeanor of the three witnesses. I had the distinct impression thatany resemblance between Pfiffner's testimony and the truth was purelyaccidental. On cross-examination, Pflffner was quite combative and argu-mentative with counsel. In general, she appeared to be a very biased wit-ness. A good example of her obvious bias appeared at one point in herexamination when her testimony conflicted in a relatively minor areawith that of Gaspard regarding whether aides were permitted to congre-gate around the nurse's station when they were not actively engaged inpatient care. When the possibility was pointed out to her in questioningthat her testimony might differ from that of Gaspard on this point,Pfiffner attempted an about-face in order to align her testimony with Ga-spard. From close observation of Gaspard, I concluded that his primaryconcern was with creating the appearance of attempting to tell the truthrather than with actually telling the truth. He appeared to be so con-cerned with creating the appearance of telling the truth that one is leftdoubting the substantive testimony itself. All in all, Brooks struck me as"telling it just like it was," without the least regard for who liked it andwho did not.In crediting Brooks that Gaspard told her to "fire" the aides if theywould not work, I am mindful of the fact Brooks also testified a shorttime later that, after Gaspard arrived at the home, he told the aides theywere "fired" and she then withdrew the later statement. In light ofBrooks' testimony, and with particular regard for her demeanor, I viewthe change in Brooks' later testimony purely as an attempt to be as accu-rate in detail as possible. I have concluded below that when Gaspardlater went to the home and confronted aides who were assembled at theContinued139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks approached the aides and told them Gaspard hadsaid that if the aides did not work, they were to gohome, "they were all fired." Brooks testified she told theaides, "Mr. Gaspard said that you got to work or you allare fired." Brooks testified that the aides responded theywanted to talk to Gaspard themselves and that Gaspardcould not fire them over the telephone, that he had togive them pink slips. Brooks told the aides that Gaspardhad said he would be at the facility in a few minutes, andthe aides responded they were going to wait for Ga-spard.According to the credited testimony of both Raileyand Brooks, several of the aides, including Railey, thenleft the nurses station and went back to the areas towhich they had originally been assigned in order tocheck, and if necessary change, the patients and preparethem for bed. The aides then waited in a group at thenurses station until Gaspard arrived approximately 45minutes later. It is clear from the credited testimony ofBrooks that by the time Gaspard arrived, all or most ofthe aides had completed putting patients to bed for thenight in the sections to which they were normally as-signed, and that providing things ran as normal in thosesections, they could expect to be called on simply to re-spond to the needs of the individual patients who mightbecome incontinent in their sleep or who might requestthe assistance of an aide by using the call button at theirbeds. Things had become rather quiet for the night in allbut the open section.8Following Pfiffner's call to Gaspard, Gaspard came tothe facility, arriving at approximately 9:30 p.m. Upon ar-riving, Gaspard went to the nurses desk at station 3.There he met LPN Brooks and aides Craft, Rocker,Railey, and Harvey. They were immediately joined bynurses desk, he told them to either get to work or get their "tails" out ofthe building. Craft, whom I do not credit, and initially Brooks testifiedthat Gaspard told the aides they were "fired." Brooks, after her initialtestimony and while still on direct examination, then testified that Ga-spard told the aides he wanted them off the premises, that she did nothear Gaspard use the word "fired." Brooks then repeated, "I heard himsay he wanted them off the premises." I find this correction in Brooks'testimony to make her more, rather than less, believable. Interestingly,the change in her testimony also causes it to tend to be more corrobora-tive of at least some other witnesses, and considering the fact that all ofthe witnesses were sequestered, this fact too tends to make her more be-lievable.a The fact that after Gaspard spoke to Pfiffner, Railey, and Brooks onthe telephone, the nurses aides nevertheless attended to the needs of pa-tients in the areas to which they were normally assigned runs contrary toRespondent's claim that the aides engaged in willful disregard for thesafety and health of patients in some way which should be given specialsignificance in this case. Rather, aides attempted to complete their choresfor the evening so that the patients would not suffer by the aides takingtime to have a meeting with Gaspard to discuss their grievances.Pfiffner claims that after putting O'Connell to bed, and even before shetelephoned Gaspard, she asked the nurses aides at one point if theywould at least take care of the patients in their own areas. According toPfiffner, the. aides replied they were not going to do anything. Pfiffnerclaims she then told the aides they were refusing to do their work, andthat Pfiffner thought they should punch their timecards, go home, andcome back the next day to "talk this over." Pfiffner claims one of theaides then said that Pfiffner could not make the aides leave the building. Ifind this testimony by Pfiffner to be incredible and totally unworthy ofbelief. It represents an obvious attempt by Pfiffner to cast the aides in theworst possible light and align her own testimony with Gaspard by parrot-ing his testimony about statements he allegedly made to employees laterin the evening.aides Boykin and Boutte.9Within a few minutes Pfiffneralso joined the group, bringing with her the reprimandswhich she had prepared after her initial conversationwith Gaspard. Addressing the group in general, Gaspardasked what was going on. 10 Several of the aides standingnearby, identified by Gaspard as Rocker and Railey andunidentified by other witnesses, responded by telling Ga-spard some of the employee complaints about conditionsat Respondent's facility, including the lack of gloves, un-sanitary conditions, and employees having to "workshort." According to almost all witnesses, Gaspard inter-9 This finding is based on testimony of Gaspard and Boutte. Gaspardrecalled meeting Brooks, Rocker, Craft, and Railey. According to Ga-spard, Boykin was on her way to a series of rooms, and Boutte had atowel in her hand which indicated to Gaspard that she was working. Ga-spard did not mention Harvey. Boutte, however, recalled that thosepresent included Brooks, Craft, Rocker, Boykin, Railey, Harvey, and her-self. 1, therefore, conclude that the other individuals were already presentwhen Gaspard arrived, and they were joined by Boykin and Boutte. Idiscredit Craft's claim that she was not present when Gaspard arrived butwas in the bathroom. Both Gaspard and Boutte place Craft at the nursesstation, and I so conclude.Gaspard attempts to make some point of the fact that aides were al-ready assembled at the nurses desk when he arrived, claiming that aideswere not permitted to generally station themselves near the desk evenwhen there were no patients requiring immediate care. Respondentwould apparently have me infer from their presence at the desk eitherthat the aides were thereby engaged in some conduct which itself war-ranted disciplinary action or that their presence evidenced an ongoingwork stoppage which was already in progress. I do not believe the factswarrant such an inference. First, I note Gaspard himself admitted thatstationing themselves near the nurses desk was a common practice foraides at times in the past, and as late as June 1981. Second, Boutte, Craft,and Brooks all testified that it was common for aides to station them-selves near the nurses desk at night when the aides were not actively en-gaged in patient care. In fact, Brooks, a credible witness, testified, "theyalways did." As Brooks explained, the aides could see all the lights in thehallway above patients' doors from her desk and could also hear the callbell and telephone. Brooks testified she never instructed the aides theywere not allowed to do so, nor was she told to so inform the aides. EvenPfiffner confirmed that it was not unusual for nurses aides to gatheraround the nurses station during their shift. As previously noted, whenconfronted with the fact that her testimony might conflict with that ofGaspard, she then claimed the nurses aides had no business hangingaround the nurses station during their shift. As previously noted, whenconfronted with the fact that her testimony might conflict with that ofGaspard, she then claimed the nurses aides had no business hangingaround the nurses station. I credit Brooks, find that it was common foraides to assemble near the nurses desk when not involved in immediatepatient care, and refuse to draw any significant inference as it relates tothis case from the fact that aides were assembled near the nurses deskwhen Gaspard arrived.'o The ensuing events were testified to by no less than eight witnesses,including Gaspard, Craft, Boutte, Railey, Rocker, Boykin, Pfiffner, andBrooks. As is to be expected, the testimony of no two witnesses was en-tirely consistent. To a significant extent, therefore, my conclusions re-garding these events necessarily represents a composite of the testimonyof all witnesses. With regard to certain matters, the testimony of somewitnesses is rejected on certain points, even though it is corroborated byother witnesses, because I find the testimony of still different witnesses tobe more probable and logical with regard to those points. I shall attempt,within reason, to identify herein the particular testimony of the specificwitness on whom I rely in basing my conclusions, as well as attempt topoint out the extent to which that testimony is corroborated by otherwitnesses. It has also been necessary to reconstruct the order in whichthings were said because each of the witnesses recalls some, but not all,of the conversation. In reconstructing the order of the conversations, Irelied to a considerable extent on overlapping testimony with regard tocertain statements that were made. To some extent reconstruction wasnecessarily the result of what I consider to involve a certain inherentlogic and probability about the order of those conversations, in light ofthe credited testimony.140 AUDUBON HEALTH CARE CENTERrupted what was being said to him and, addressing thegroup at large, stated, "either go back to work or getyour tails out."" According to Boykin, whom I credit,Craft responded to Gaspard by saying, "Mr. Gaspard,that's no way to talk to us ladies." Gaspard replied, "Iam the boss, I can talk to you any way I want to. Gopunch out."12 Employees then asked Gaspard why theyhad to punch out since they were doing their work. Ga-spard replied that he wanted them to punch out just be-cause that's what he wanted. I credit Boykin that at thatpoint the employees asked repeatedly if they had beenfired and, as Boykin put it, Gaspard "kept saying no, hejust wanted us to go home." At least one, and perhapsseveral, of the aides responded to Gaspard saying theydid not want to leave, they just wanted to talk to himabout conditions at the home.13 Gaspard replied bysaying he did not want to listen to anything the employ-ees had to say, that what he says goes. 4One or more ofthe aides again said they did not want to leave, they onlywanted to talk to Gaspard. Boutte then asked Gaspard,"Well, if you're firing us, why? What is the reason?" Ga-spard replied he did not have to give a reason. Bouttethen said, "Well, if you're going to fire us, at least giveus a pink slip." Gaspard replied either that he could giveemployees the pink slip anytime he wanted or that hehad a certain number of hours within which to do so.tLs1" Craft, Railey, Rocker, Boykin, and Gaspard himself all agree thathe told the aides to get their "tails" out. Brooks tends to corroborate this,but testified that Gaspard used the word "asses" rather than "tails." Re-spondent and Gaspard in his testimony attempt to make much of somedifference between the two terms. Gaspard professing that the former isnot a part of his vocabulary Respondent would apparently have memake some significant credibility resolution regarding Brooks' testimonyas a result of this inaccuracy on her part. I decline to do so, if for noother reason than because the two terms are largely interchangeable incolloquial speech and are not generally considered to have the significantdistinction perceived by Gaspard.Several witnesses, including Craft, Boutte, and Brooks all testified thatGaspard told the aides they were or would be "fired." Gaspard, Pfiffner,and significantly Boykin testified that Gaspard specifically told the aidesat some point they were not fired. Having weighed all of the evidence, Ihave concluded that at this point in the conversation, Gaspard did notspecifically say that the aides were fired. Rather, at this point, Gaspardonly told the aides to go back to work "or get your tails out."12 This statement is very similar to a statement also attributed to Ga-spard by Brooks. I view Brooks' testimony as substantially corroboratingBoykin, and choose Boykin's precise wording and timing because it ap-pears to fit more logically in the sequence of events.il The fact that this statement was made is testified to by Craft,Boutte, Rocker, and Brooks. Gaspard testified that he could not recallthe statement, but does not deny it."I This statement, like the preceding one, is recalled by Craft, Boutte,Rocker, and Brooks, whose testimony I credit.'5 Boutte, Railey, Boykin, Brooks, and Gaspard all agree that Boutteasked for a pink slip if she was being fired. Gaspard testified he againtold the aides they were not being fired. Boutte and Railey agree thatGaspard replied employees would get their pink slips when he was readyor at a later time when it was convenient for him. Brooks testified thatGaspard replied he had 48 hours within which to give employees theirpink slips. Boykin and Craft both testified that Gaspard replied he had 72hours. Based on the testimony of Boulte, Railey, Brooks, Boykin, andCraft, I find that Gaspard did not reply to Boutte's question by repeatingthat employees were not fired. In making this finding, I am fully awarethat the factual version which I have credited presents Gaspard as havingcontradicted, at least by inference, his earlier statements that employeeswere not being fired. This finding, however, is consistent with the testi-mony of Boykin who is the same aide that testified Gaspard had earliersaid the aides were not fired. I find Boykin's testimony most reliable onthis point and believe Gaspard's apparent inconsistency was the veryGaspard then told the aides again to get their timecards,punch out, and go home, that he was the boss and hewanted them off the premises. Gaspard then turned toBrooks and said, "You, I want more supervision out ofyou. And if I can't get it, I can get somebody else to dothe job." Gaspard then turned to Pfiffner and said, "Andfrom now on I want eight people on this hall. And fur-thermore, I don't have to have eight people to run thishall." One or more of the aides then stated that theywanted to talk to Gaspard and they were not going toleave. At that point, Gaspard walked away from thegroup and went to the timeclock where he himselfpicked up the aides' timecards. Gaspard then returned tothe nurses desk.'6All witnesses agree that, when Gaspard returned withthe timecards, he laid the timecards on the table and thendirected the employees to either return to work or punchout. Gaspard testified he then observed that the situationhad become "inflamed" and consequently told the aides,who had made no movement in the direction of return-ing to work, that if this were going to be the situation,they should go home and they could all continue the dis-cussion in the morning when it could all be reviewedand the personalities could be straightened out. Accord-ing to Gaspard, Craft responded, "We're not going to doanything." Gaspard testified that as this discussion wastaking place with the aides, he observed that patientlights had been illuminated above the doors of severalpatients, indicating they needed assistance from the aides.According to Gaspard, when the aides made no move-ment toward returning to work or toward leaving the fa-cility, Gaspard left the nurses desk and went to callpolice to evict the aides from Respondent's premises.Pfiffner's testimony generally corroborates that of Ga-spard.Craft denies telling Gaspard that the aides were notgoing to do anything. In addition, Gaspard's claim thathe mentioned the possibility of employees returning thenext day in order to continue discussions is denied byBoutte, Railey, Rocker, Boykin, and Brooks. Similarly,they deny that any patient call lights came on during theconfrontation with Gaspard. All of them were seques-tered witnesses, and I am impressed by the fact that theirtestimony is substantially similar in content, while differ-ing somewhat in detail. In particular, the testimony ofRailey, Rocker, and Craft is strikingly similar, and Idraw my conclusions regarding this discussion betweenGaspard and the aides which took place at the nursesdesk after Gaspard got the timecards on a composite oftheir testimony. Accordingly, I find that Gaspard did notsuggest the employees leave and return the next day.reason for the aides later refusing to punch out their timecards and leavethe premises."' While on the way to and on returning from the timeclock, Gaspardhad an encounter with an employee named Darlene Leavell which result-ed in her also being discharged that night Leavell worked in Respond-ent's laundry room. Leavell's statements to and actions toward Gaspardwere clearly insubordinate and unprotected. She is not named in thecomplaint as an alleged discriminatee. Similarly, it is clear that Gasparddid not attribute either her statements or actions to the aides, and theydid not play any part in the reason for the aides being discharged. Hence,it is unnecessary to discuss them in any detail or make any findings withregard to them141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRather, when Gaspard laid the timecards on the tableand directed employees to either return to work orpunch out, Craft responded, "We don't want to gohome. We just want to talk to you about the workingconditions." According to Railey, Gaspard then "flewoff the handle," and according to both her and Rocker,Gaspard then told the employees once more to punchout and go home. I credit Rocker that the aides then juststood there, without making any movement towardeither returning to work or leaving. It was then that Ga-spard left and telephoned police."When Gaspard returned with two policemen, thepolice asked employees what was going on. Craft,Rocker, and perhaps other employees then began to tellthe police what had transpired. Among the things theytold police were about unsatisfactory conditions at Re-spondent's facility and the fact that they wanted to sitdown as a group and talk to Gaspard about these mat-ters, and did not want to leave the home.B8The policethen asked employees to leave. I credit Railey that in re-sponse to this initial request, Craft and Boutte both askedfor their checks and their pink slips. The police respond-ed that employees did not get pink slips with theirchecks unless they were fired. Railey and Boykin bothtestified that employees then asked Gaspard if they werefired. I credit Boykin that at this time Gaspard replied,"No, I just want you to go home."'9The employees, in-dividually or collectively, responded that they did nothave pink slips and did not want to leave withoutthem.20The police then told employees that Gaspardwanted them to leave, that they should do so, and that ifthey refused to leave the police would have to take themto jail. According to both Boykin and Rocker, the policetold employees that their problem involved a labor dis-I7 Part of my reason for crediting their testimony over that of Gaspardand Pfiffner is because of Gaspard's and Pfiffner's demeanor, on which Ihave commented above. Part of the reason is also because Gaspard's tes-timony on this point is inconsistent and self-contradictory. For example,at one point Gaspard testified that he told the aides, if they were notgoing to go back to work, "why didn't they continue discussion the nextmorning, when personalities could be discussed, they could straighten outthe personalities and get it all reviewed in the morning." Later, Gaspardtestified he told the aides that if they did go back to work, they could gohome and resolve the personality conflicts the next day. Still later, Ga-spard testified that, when he went to get the timecards, neither Boykinnor Boutte was standing with the other employees. When he returnedand told the employees to either work or punch out, Boutte told Gaspardshe was not leaving unless she had a pink slip. Gaspard asserted it was atthat time he responded, "You're not fired. Go home and we will get thepersonalities worked out." Thus, Gaspard's testimony is riddled with dif-ferent versions of when he assertedly told employees to go home andreturn the next day that I do not believe he ever made that remark.Rather, I credit employee witnesses and find that he did not. I findbelow, as testified to by Craft, Rocker, and Boykin, that it was the policewho suggested the possibility that employees leave and return at a latertime to pursue their discussion with management.is This finding is based on a composite of the testimony of Gaspard,and more particularly Rocker. Rocker and Gaspard agree that employeestried to tell police about conditions at the facility and what had beentranspiring. I credit Rocker that employees told police they did not wantto leave, rather than Gaspard who asserts that Craft stated employeeswere not going to do anything and were not going to leave.19 In her direct testimony, Railey at first testified that Gaspard re-sponded that employees were fired. She readily admitted on cross-exami-nation, however, that at some point during this final discussion Gaspardstated, "I just want you to go home." In its totality, therefore, Railey'stestimony tends to be very similar to that of Boykin.20 This finding is based on the testimony of Boykin.pute in which the police did not want to become in-volved, and they suggested that employees go home andcome back at a later time to talk to Gaspard. Accordingto Craft, Railey, and Rocker, whom I credit, the policealso suggested the possibility that employees contact theLabor Board. Employees then asked Gaspard again ifthey had been fired. I credit Boykin that on this occa-sion, Gaspard replied yes-that employees were fired.21The police then reiterated to employees that they wouldhave to leave Respondent's facility, and employees didSo.22After June I, Ray White, hospital administrator, metwith Gaspard, Pfiffner, and individually with Craft,Rocker, Boykin, Railey, and Boutte to discuss the eventsof that evening. Thereafter, by letters dated June 11,1981, White notified employees that he concurred withtheir discharge by Gaspard on June 1.Ill. ANALYSIS AND CONCLUSIONSIt will perhaps always remain a mystery why Gaspardvacillated and changed his mind several times on theevening of June I about the form of discipline to be im-posed against aides for their actions. Gaspard asserts thatthroughout the evening of June I he consistently main-tained employees were not fired, and he changed thatposition only because the police told him they could notescort employees off the premises unless employees werefired. I do not credit Gaspard that police made such astatement. I do not believe that the police can be blamedfor Gaspard's inconsistent actions on the night of June 1.Perhaps the only fact which is undisputed in this case isthat as soon as Gaspard learned aides were collectivelyrefusing to work in the open section, he decided to takesome form of punitive action against them. Gaspard di-rected Brooks to prepare written reprimands to the aides.Supervisor Pfiffner had already prepared such repri-mands by the time Gaspard arrived at the facility on theevening of June 1. I credit Brooks that in the telephoneconversation with Gaspard, in addition to directing herto prepare written reprimands for the aides, Gaspard toldBrooks that if the aides refused to work in the open sec-tion, she was to "fire them, get rid of them." Based on21 Gaspard himself testifies that he finally told the employees theywere fired. Gaspard admits he told the employees that if they were notgoing to return to work, he was going to fire them. The essence of Ga-spard's testimony is that he finally told employees they were fired be-cause the police told him in front of employees that the police could notescort employees off the premises unless they were fired. I do not creditGaspard that police made such a statement. For the reasons explainedbelow, I do not believe the police can be blamed for Gaspard's inconsist-ent statements in telling employees at times that they were not fired andat other times that they were fired. Rather, I conclude that the inconsist-ency emanated from Gaspard himself.a2 1 find it unnecessary to discuss any of the statements or commentswhich might have been made either by Leavell or by any of the allegeddiscriminatees herein as they were leaving the facility. Statements madeby Leavell were not attributed by Respondent, and are not attributableby me, to the alleged discriminatees herein, and are, therefore, irrelevant.Gaspard admits that statements made by the alleged discriminatees to theeffect that God would punish him for his actions were misunderstood byhim at the time to be threats. Inasmuch as Gaspard now admits that hemisunderstood the comments, and does not consider them as threats, Ifind it unnecessary to discuss them or to make any specific findings withregard to them.142 AUDUBON HEALTH CARE CENTERthese statements by Gaspard to Brooks, Brooks thereaf-ter repeating those statements to the aides, and Gaspard'sown statements to the aides to either get back to work orget their "tails" out of the building, I conclude that theaides reasonably believed that their employment withRespondent had terminated.In an obviously conciliatory tone, the aides told Ga-spard they only wanted to talk to him about workingconditions at Respondent's facility. Gaspard, however,expressly refused to listen to anything the aides wantedto say. Gaspard left the aides with only two options, re-turning to work or punching out on the timeclock. Theaides had decided they were not going to go back towork without first getting a chance to meet and discusstheir complaints with Gaspard. From all the evidence, Iconclude that the employees, and perhaps Gaspard him-self, saw the latter option of employees punching out asa trick on Gaspard's part to get the employees to evi-dence a voluntary quit. After having already been toldby Brooks himself to "get their tails out" of the building,when Gaspard told them to punch out their timecards,the employees asked Gaspard if they had been fired. Ga-spard said no, that he just wanted them to go home. Em-ployees then tried again to tell Gaspard that they onlywanted to talk to him. Gaspard, however, refused again,pointing out that he was boss. Moments later, however,when aide Boutte again asked if employees were beingfired and why, Gaspard replied he did not have to give areason. By this time, the fact that Gaspard was vacillat-ing must have been obvious to everyone. Boutte then re-quested she be given a termination slip, and this requestwas denied.Gaspard then proceeded to get the employees' time-cards himself, bring them back to where the aides werestanding, and insist that the aides themselves pick up thetimecards and punch out. At that moment, the contro-versy between the aides and Gaspard boiled down towho was going to physically punch out the employees'timecards. It was Gaspard who framed the controversyin that context. Gaspard never suggested that employeessimply go home and he would clock them out or havethem clocked out. Nor did he clock out the employeeswhen he went to get the timecards as he easily couldhave done. Instead, he brought the timecards back to thenurses desk and demanded that employees themselvesclock out. The evidence here leads me to the conclusionthat employees neither harbored nor evidenced anydesire to seize control or occupy Respondent's premisesto protest working conditions. Rather, I am convincedthat to the extent employees refused to vacate Respond-ent's premises, it was the result of the confusion causedby Gaspard himself at times saying that employees werefired and at other times saying that they were not fired,and then demanding that employees themselves pick uptheir timecards and punch out. Once the initial decisionhad been made by Gaspard to take punitive actionagainst the aides for collectively refusing to work in theopen section, all of the later events which occurred werea mere extension or consequence of that decision. Ga-spard's own inconsistency created the confusion on theevening of June 1. Respondent now attempts to benefitfrom that confusion by arguing that the reaction of em-ployees to it constituted an unlawful and unwarrantedtakeover of Respondent's premises.The kind of employee conduct present in NLRB v.Fansteel Metallurgical Corp., 306 U.S. 240 (1939), andwhich brought the Board and the Seventh Circuit to dif-ferent conclusions in Advance Industries Division, 220NLRB 431 (1975), enf. denied in relevant part 540 F.2d878 (7th Cir. 1976), is not present in the instant case.Both of those cases, as well as all of the other casesrelied on by Respondent which are cited and discussedin the court's decision in Advance Industries, involved aconscious takeover of employer premises as an integralpart of the employee protest, sometimes for days, as wasthe case in Fansteel, and sometimes for less than an hour,as was the case in Advance Industries. That element of aconscious takeover of employer property was evenpresent in NLRB v. Pepsi-Cola Bottling Co. of Miami, 449F.2d 824 (5th Cir. 1971), wherein the Fifth Circuitagreed with the Board that the employee conduct wasnot unprotected and that the discharge of employees wasunlawful. In the instant case, however, I conclude that tothe extent employees refused to vacate the Respondent'spremises on June 1, it was solely the result of the confu-sion created by Gaspard's vacillating and inconsistentstatements. I reject Respondent's attempt to benefit fromthe confusion which it itself created.Respondent's argument that by refusing to work in theopen section employees were engaged in a partial, andthus unprotected, work stoppage has some initial appeal,but on analyses is shown to be too mechanical and sim-plistic. The underpinnings of such an argument are thatunless there is some specific limitation on Respondent,employees are expected to perform whatever duties theymay be assigned, and any refusal to perform a specificassigned task constitutes a partial, and thus unprotected,work stoppage. Respondent attempts to enhance that ar-gument here by further arguing that prior to June 1,nurses aides had been called on from time to time to per-form duties in sections left open by an absent aide. Re-spondent carries the argument one step further, assertingthat when an aide was absent, thereby creating an opensection, the entire area was divided and reassignedamong the aides on hand. Thus Respondent argues, byrefusing to work in the open section on June 1, aideswere refusing to perform part of the duties normally as-signed to and expected of them. This argument, howev-er, is too mechanical and simplistic for it ignores realityat Respondent's facility on a day-to-day basis. As I havefound above, when an open section resulted from anaide's absence, other aides regularly pitched in voluntari-ly as a team and helped to cover the section left open bythe absence. This was usually done on the aides' initia-tive and without being instructed or requested to do soeither by the LPN or the supervisor. If in fact a newwork assignment was posted, that assignment was largelyignored by everyone, including supervision. In fact, em-ployees regularly continued to cover their own normallyassigned section while pitching in to help cover the opensection. This practice was well known to and acceptedas standard practice by Pfiffner. Further, no matter howone analyzes what was normally expected of aides, the143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact is that an open section resulting from an absent aideresulted in extra work for the other aides than they nor-mally were required to perform. It was this extra workwhich employees refused to perform on June 1. In simi-lar cases, the Board has recognized that the refusal toperform extra work is not the same as a partial workstoppage. Marlene Industries, 255 NLRB 1446 (1981).Accordingly, I find that by refusing to assume extraduties and responsibilities in the section left open by theabsence of an aide on June 1, the remaining aides werenot engaged in a partial work stoppage but rather wereengaged in concerted activity which warrants the pro-tection of the Act.Respondent also argues that the protest of workingconditions by employees herein should be found to beunprotected because Respondent maintained its owngrievance procedure which employees could have uti-lized to protest working conditions rather than refuse toperform duties demanded of them by Respondent. Insupport of this argument, Respondent again relies on thedecision of the circuit court in Advance Industries. In thatsame case, the Board held, "[T]he existence of a griev-ance procedure unilaterally established by Respondentdoes not provide a sufficient basis for denying the pro-tection of the Act to ...employees." If there was adirect conflict between Board and circuit decisions, Iwould of course be bound to follow Board precedent.However, the evidence here reflects that while on paperRespondent's grievance procedure would appear to be aformal one, no grievance forms were maintained or uti-lized. When Respondent was asked to explain how thegrievance procedure worked, it was revealed that anyemployee suggestion or complaint, whether written orverbal, would be considered by Respondent as a griev-ance pursuant to that procedure. Hence, one could con-clude that the numerous instances of employee com-plaints prior to June 1, which ultimately lead to theevents of that day, were themselves grievances processedpursuant to that procedure. The procedure having beenexhausted, further concerted activity cannot in any eventbe said to be unprotected. One could just as easily con-clude that the employees' concerted attempt to discusscomplaints about working conditions with Gaspard wasitself an attempt to process a grievance pursuant to thatprocedure, and Gaspard's refusal to discuss these matterswith employees necessarily terminated that procedure.Accordingly, whether or not the existence of such a uni-laterally established procedure can preclude employeesfrom engaging in concerted activity which would other-wise be protected by the Act, in the case at hand itwould not change the conclusion that employee conductwas protected. Accordingly, I reject Respondent's argu-ment that the existence of this procedure should result ina finding that the concerted activity of employees on theevening of June I is unprotected.In conclusion, I find that Respondent discharged em-ployees Craft, Rocker, Boykin, Railey, and Boutte be-cause of their concerted attempts to air mutual com-plaints to Respondent about working conditions at its fa-cility and that, by doing so, Respondent violated Section8(a)(1) of the Act. Marlene Industries, supra; LeisureLodge Nursing Home, 250 NLRB 912 (1980); Pacific Con-valescent Hospital, 229 NLRB 507 (1977); Walker Method-ist Residence & Health Care Center, 227 NLRB 1630(1977); Masonic & Eastern Star Home, 206 NLRB 789(1973).CONCLUSIONS OF LAW1. The Respondent, Audubon Health Care Center, isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Respondent discharged Maggie Craft, ReginaRocker, Inez Boykin, Zelda Railey, and Julia Boutte be-cause of their having engaged in a concerted effort to airmutual complaints to Respondent about working condi-tions at its facility, and Respondent has thereby violatedSection 8(a)(l) of the Act.3. The unfair labor practices which Respondent hasbeen found to have engaged in, as described above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]144